DRAFT 4-25-06

Exhibit 10.5(l)

NOTICE OF GRANT

Performance Stock Option

[Name of recipient]

 

You have been granted a performance stock option to purchase shares of First
Horizon National Corporation common stock as follows:

DATE OF GRANT

-

April 21, 2006

GOVERNING COMPANY PLAN

-

 

OPTION PRICE PER SHARE

-

$40.71

TOTAL NUMBER OF SHARES GRANTED

-

 

VESTING DATE OF FIRST 50% OF SHARES

-

April 21, 2009

VESTING DATE OF SECOND 50% OF SHARES

-

April 21, 2010

DATE OPTION EXPIRES

-

April 21, 2013

 

Your performance stock option recognizes your leadership and performance within
the organization. This option is granted under the Governing Company Plan
specified above, and is governed by the terms and conditions of that Plan and by
policies and practices of the Compensation Committee (that administers the Plan)
that are in effect from time to time during the term of this option. This option
is subject to possible early termination and forfeiture, even if vested, in
accordance with the Plan and those policies and practices, and can result in a
forfeiture of profit following exercise in certain circumstances as provided in
the Plan (in particular, in Plan Section 6). As of the date of grant, those
policies and practices provide (among other things) that: (a) forfeiture
generally will occur immediately upon termination of employment — you must
remain continuously employed by FHNC or one of its subsidiaries through the
close of business on the applicable exercise date; (b) however, if your
termination of employment occurs because of your death, permanent disability, or
retirement at age 65 or later, this option will continue to vest in accordance
with the schedule set forth above and will terminate upon the earliest to occur
of (i) the expiration date set forth above, (ii) the third anniversary of your
termination of employment, or (iii) the occurrence of a forfeiture event other
than termination of employment; and (c) if your termination of employment occurs
because of your retirement before age 65, your then-unvested options will be
forfeited immediately but your then-vested options will continue to be
exercisable as provided in clause (b) as if you had retired at age 65.
“Retirement” has the meaning given in the company’s defined benefit pension
plan, whether or not you are a participant in the pension plan.

Your option also is subject to forfeiture in 2007 to the extent the performance
targets set forth below are not achieved. The 2006 performance targets, and the
portion of the award to be forfeited or retained, are as follows:

2006 EPS Growth Rate

% Retained

% Forfeited

8%

100%

0%

0%

0%

100%

Between 0% - 8%

Interpolated

Interpolated

2006 EPS Growth Rate is the growth in FHNC’s diluted earnings per share in
fiscal 2006 relative to fiscal 2005. For purposes of this award, the Committee
has the discretion to adjust reported EPS for 2005 and 2006 in order to make
them substantially comparable. For instance, the Committee may ignore impacts
(positive or negative) from business units disposed or acquired, may ignore
impacts from unusual events, and may ignore impacts from new, changed, or
re-interpreted accounting rules, in each case in whole or part.

This option is nonqualified, so that your exercise of this option is taxable.
Your withholding and other taxes will depend upon the extent to which our stock
value exceeds the option price on your exercise date.

Important information concerning the Plan and this option is contained in a
prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the
Governing Company Plan at any time; additional copies are available to you upon
request.

Questions about your performance stock option grant?

If you have questions about your performance stock option grant or need a copy
of the Governing Company Plan, related prospectus, or exercise forms, contact
the Total Rewards Manager, Ken Bottoms, at (901) 523-5317. For all your personal
stock option information, visit the My Stock Options website in the Managing
Your Money section of FirstNet.

 

 